This bill, which was certified to us by the Superior Court, under the provisions of section 338 of the court and practice act, involves the construction of the will of Job T. Burgess, who died April 21, 1904. The will by its terms left all the testator's estate, after the payment of debts and funeral and administration expenses, to his wife, Cynthia W. Burgess, who died, leaving no issue, April 15, 1904. The case does not come within the provision of Gen. Laws cap. 203, § 31, and this devise consequently lapsed — 1 Jar. Wills *307; Fiske v. Fiske,26 R.I. 509, 515 — and the estate of Job T. Burgess passed as undevised property to Oscar B. Harrington, his sole heir at law and next of kin.
The cause will be remanded to the Superior Court for entry of a decree in accordance with this opinion.